Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication as filed on 3/8/2022.
Amendments to claims 1, 4, 10, 16 are entered and considered. 
No claims have been added/canceled; claims 1-20 are present and have been examined. 
Claim Objection(s)
Examiner notes that newly amended claims 1, 10, 16 recite article in the singular form. Examiner believes the intention is the limitation should read “second subset of news articles” and has Examined as such. Examiner does not believe this distinction materially alters the claims in a meaningful way, however, Examiner reserves the right to raise additional rejections if this belief is in error. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manterach (US 20160041985 A1, hereinafter Manterach), in view of Moon et al (US 20130132401 A1, hereinafter Moon), further in view of Beaver et al (US 20160357753 A1, hereinafter Beaver), further in view of Dong et al (US 20130179252 A1) 

In reference to claim 1, 10, 16: 
Manterach teaches: A method for delivering relevant news articles to users, the method comprising, at a server computing device (at least [fig 1 and related text]); at least one non-transitory computer readable storage medium configured to store instructions that when executed by at least one processor included in a server computing device cause the server computing device to deliver relevant news articles to users, by carrying out steps that include(at least [fig 1 and related text]); and a server computing device configured to deliver relevant news articles to users, the server computing device comprising at least one processor and a at least one memory configured to store instructions that when executed by the at least one processor (at least [fig 1 and related text]) cause the server computing device to: 
a plurality of user cohorts that represents interests of the user (at least [0071-073, table 2 and related text] CTR, i.e. observed interest rate is calculated based on how many times the article is shown to a user, and the ultimate number of times the article is clicked); 
each user cohort of the plurality of user cohorts is associated with a [ ]click-through-rate (CTR) metric (at least [fig 3 and related text, as well as 045-063, 073-076] topics, i.e. “user cohorts” are associated with click through rates; interest is mapped based on the groups or “cohorts” who typically are interested in a given topic); 
accessing a plurality of news articles, wherein each news article of the plurality of news articles is associated with a plurality of server cohorts, and each server cohort of the plurality of server cohorts is associated with a server CTR metric (at least [073-074, 078-079, fig 7 and related text including 0089] predicted CTR is calculated using a model, and at [0043, 078-080] machine learning of topic based interest of users); 
for each news article of the plurality of news articles, isolating a first subset of news articles based on intersections between (1) the plurality of user cohorts, and (2) the plurality of server cohorts (at least [070-076] a large set of articles, i.e. a first subset of articles, was selected and published based on the comparison of trends in user interests and server CTR metrics);
for each news article of the first subset of news articles, establishing a cumulative CTR metric for the news article based on (1) the user CTR metrics, and (2) the server CTR metrics (at least [064-073, 078-080] actual CTR rates are determined, at [071], a model is simultaneously generated to determine server CTR; once the model is created, training begins on a given time window to use the model to verify against the actual CTR data which is fed into the model);
While Manterach as cited teaches all the limitations above, it does not specifically disclose the initial request from a user, nor does Manterach disclose a second set of news articles.  
Moon however does teach: A method for delivering relevant news articles to users, the method comprising, at a server computing device:
receiving, from a client computing device, a request for at least one news article, wherein the request includes a plurality of user cohorts, and each user cohort of the plurality of user cohorts is associated with [ranked score] (at least [fig 2, 3, and related text including [0035]] search bar 202 receives a request for a news article; at [fig 5 and related text] the goal is to select an article a user is likely to want to read, i.e. click on)); 
accessing a plurality of news articles, wherein each news article of the plurality of news articles is associated with a plurality of server cohorts, and each server cohort of the plurality of server cohorts is associated with a [ranked score] (at least [fig 2, 10 and related text] a plurality of news articles are pulled in response to the request; each article includes a ranked score); 
for each news article of the first subset of news articles, isolating a second subset of news articles based on the [ranked metric] at least figs 5, 10 and related text, including [045-057] for each seed article, i.e. first article, a plurality of candidate articles are determined based on a variety of techniques and pertaining to the ranked metric);  
providing the second subset of news articles to the client computing device (at least fig 5, 10 and related text] the plurality of selected candidates, i.e. second subset of news articles, are presented to the user at 512/1008). 
[receiving from the client computing device, an indication of at least one article in the second subset] (at least [fig  7 and related text])
It would have been obvious to one of ordinary skill in the art at the time of the invention to present related articles to the user, as taught by Moon, using the click through data collected and compared in Manterach, because Moon teaches that recommending interesting news articles to users has become extremely important for internet providers looking to maintain users’ interest (see 005). Moon specifically discloses that in an online setting, a user may be presented with hyperlinks to related articles in real time, and therefore it is important to identify articles that logically flow from the user’s demonstrated interest in the original article or topic (see 006). While the combination teaches consideration of a user’s preferences through learned information, as cited, the combination does not specifically teach inclusion of individual user preferences as received with the initial request for content. 
Beaver however, does teach: 
Receiving from a client computing device associated with a user, a request for at least one news article, wherein the requests includes a plurality of user cohorts that represent[s] interests of the user observed at least in part by the client computing device over time (at least [fig 2 and related text, including 032-38] devices 202 are used to operate reader/feed application, at [042] a user is associated with particular “entities” i.e. cohorts and at [044] a user’s subscription request to a given entity triggers an association/request for an article at [046/047] “…reader application may include a user interface that provides cells 106 for articles of several entities to which the user of the reader application is subscribed, including articles with different decay rates or curves...”  at [047-050] user device 202 accesses the “…reader application and requests articles from the article database 204, and at [062] “The reader application and/or device are configured to monitor a user's interaction with an article.  Such interaction may include if the article is clicked or otherwise accessed by the user, how long the user reads the article, the amount of activity with the article for the user, the device on which the article is read, and the like.  When gathered, the device 202 may provide such usage information to the event relay 210.”)  ; and 
Each user cohort of the plurality of user cohorts is associated with a respective user [engagement rate] that represents a respective level of affinity the user exhibits for the user cohort (at least [062] “The reader application and/or device are configured to monitor a user's interaction with an article.  Such interaction may include if the article is clicked or otherwise accessed by the user, how long the user reads the article, the amount of activity with the article for the user, the device on which the article is read, and the like.  When gathered, the device 202 may provide such usage information to the event relay 210.” At [077-079] click thru rate on an article is considered for subsequent ranking). Manterach, Moon and Beaver are analogous references, as all are directed to means of providing relevant content to users based on observed information. It would have been obvious to one of ordinary skill in the art at the time of the invention to include user cohort or interest information associated with a user, as taught by Beaver, in the invention of Manterach/Moon, as Beaver teaches that including information about the user in a given request improves the efficiency with which users can access the vast quantity of articles on the internet (see 004). Beaver further teaches “…the personal information data can be used to deliver  targeted content that is of greater interest to the user” (see 0096) and that a user’s interaction with the presented content is particularly useful in updating rankings of given articles for the benefit of the user as well as other users (i.e. in a manner analogous to the server cohort as claimed by Applicant and taught in the references above) (see 0062). 
While Manterach teaches considering a click through rate in presenting relevant documents or articles to a user, and the combination above discloses providing relevant articles based on demonstrated interests of groups of related users, the combination does not explicitly disclose click through rate to categorize an article of interest. 
Dong however does teach: 
Receiving from the client device 
An indication of at least one news article in a [related set] of news articles, (at least [figs 1, 2, and related text] and 
Updating at least one updated user CTR metric that corresponds to a respective at least one server CTR metric associated with the at least one news article (at least [0028] “…use dynamic click through rate (CTR) tracking for estimation in connection with a personalization approach based at least in part on user population segmentation.” At [035] “Therefore, a dynamic CTR measurement may be employed in some embodiments. Likewise, an embodiment may comprise a per-item implementation. For example, for a content item, its dynamic CTR may be measured in real-time or approximately real-time in an embodiment. For example, as a homepage for a portal, for example, attracts hundreds of millions of user visits per day, a large amount of feedback samples (e.g., clicks and/or views) may be obtained and used to measure CTR in near-real-time mode. More specifically, in an embodiment, an estimate of CTR values of items in a candidate pool may be determined by aggregating selections, such as clicks and/or views, reasonably frequently, for example, and update an item ranking by dynamic CTR estimation scores.”) ; and 
Updating the at least one server CTR metric based on the at least one updated user CTR metric to reflect whether the at least one server CTR metric was accurately or inaccurately linked to the at least one news article (at least [035] “feedback samples (e.g., clicks and/or views) may be obtained and used to measure CTR in near-real-time mode. More specifically, in an embodiment, an estimate of CTR values of items in a candidate pool may be determined by aggregating selections, such as clicks and/or views, reasonably frequently, for example, and update an item ranking by dynamic CTR estimation scores.” Dong is analogous to Manterach/Moon/Beaver in that all references disclose providing targeted articles to users. One of ordinary skill in the art would have found it obvious to include the objective click through data as taught by both Manterach and Dong in order to provide real time, targeted articles in a dynamic nature. Further, Dong teaches that considering dynamic click through rates are effective as…”Media networks strive to encourage users to remain within a particular network or website as such users may be valuable to various advertising entities. For example, the more users which view a particular financial section or website within a media network, the more valuable that financial section or website may become and the more money that potential advertisers may be willing to pay to advertise to such users. Accordingly, given a broad range of users and news articles or other media content available within a media network, a value of the media network may potentially be increased if relevant media content is provided to users to encourage remaining within the media network for an extended period of time.” 

In reference to claim 2
Manterach/Moon/Beaver/Dong teaches all the limitation above. Manterach further teaches wherein for each news article of the plurality of news articles, the associated plurality of server cohorts and their associated server CTR metrics are established using machine processing (at least [0043, 077-088] various examples of machine learning). 

In reference to claim 3, 11, 17: 
Manterach/Moon/Beaver/Dong teaches all the limitation above. Manterach further teaches using interaction data to determine a user’s interests in a given topic (at least [0071-073, table 2 and related text] CTR, i.e. observed interest rate is calculated based on how many times the article is shown to a user, and the ultimate number of times the article is clicked), but does not specifically teach affinity with regard to a future likelihood of action. Beaver however, does teach: for a given user cohort of the plurality of user cohorts, the respective level of affinity represents a likelihood that the user will engage with a news article associated with the user cohort (at least [026-027, 034, 062] articles are ranked based on a score that indicates most likely to be interacted with. Manterach, Moon and Beaver are analogous references, as all are directed to means of providing relevant content to users based on observed information It would have been obvious to one of ordinary skill in the art at the time of the invention to include user cohort or interest information associated with a user, as taught by Beaver, in the invention of Manterach/Moon, as Beaver teaches that including information about the user in a given request improves the efficiency with which users can access the vast quantity of articles o It would have been obvious to one of ordinary skill in the art at the time of the invention to include user cohort or interest information associated with a user, as taught by Beaver, in the invention of Manterach/Moon, as Beaver teaches that including information about the user in a given request improves the efficiency with which users can access the vast quantity of articles on the internet (see 004). Beaver further teaches “…the personal information data can be used to deliver  targeted content that is of greater interest to the user” (see 0096) and that a user’s interaction with the presented content is particularly useful in updating rankings of given articles for the benefit of the user as well as other users (i.e. in a manner analogous to the server cohort as claimed by Applicant and taught in the references above) (see 0062). on the internet (see 004). Beaver further teaches “…the personal information data can be used to deliver  targeted content that is of greater interest to the user” (see 0096) and that a user’s interaction with the presented content is particularly useful in updating rankings of given articles for the benefit of the user as well as other users (i.e. in a manner analogous to the server cohort as claimed by Applicant and taught in the references above) (see 0062).

In reference to claim 4: 
Manterach/Moon/Beaver/Dong teaches all the limitations above. Dong further teaches: Wherein the respective level of affinity is based on a number of times the user has encountered a news article that is associated with a server cohort that corresponds to the user cohort (at least  [042], However, heuristic rules may be ad hoc and may omit user behavior, although user behavior may better reflect users' interests. However, one or more embodiments may utilize rich user behavior samples, especially histories of users' clicks on a front page portal, to build a user segmentation [045] “plenty of samples of users behaviors or actions on content displayed is available. Although interactions between users and content may vary depending at least in part on the types of content items involved, it may be possible to observe or generalize some behavioral patterns. From a on log of users' actions on portal homepage, such as Yahoo!, for example, we can extract more than 1000 binary features describing users' behavior patterns in one possible approach. Rich user behavior samples of actions can provide explicit signals for indicating users' interests so as to benefit performance of an embodiment of a personalized recommender system.” Dong is analogous to Manterach/Moon/Beaver in that all references disclose providing targeted articles to users. One of ordinary skill in the art would have found it obvious to include the objective exposure/viewing data as taught by both Manterach and Dong in order to provide real time, targeted articles in a dynamic nature. Further, Dong teaches that considering dynamic click through rates are effective as…” However, heuristic rules may be ad hoc and may omit user behavior, although user behavior may better reflect users' interests.” 

In reference to claim 5: 
Manterach/Moon/Beaver/Dong teaches all the limitations above. Manterach further teaches: wherein the [observed interest of a user] is further based on whether the user has chosen to, upon encountering the news article: read the news article, save the news article, like the news article, and/or share the news article (at least [0071-073, table 2 and related text] CTR, i.e. observed interest rate is calculated based on how many times the article is shown to a user, and the ultimate number of times the article is clicked). However, Manterach does not specifically disclose an “affinity level” as claimed. Beaver however does teach: Baxter however, does teach: wherein the respective level of affinity is further based on whether the user has chosen to upon encountering the news article, read the news articles saves the news article, like the news article, and/or share the news article (at least [062] “The reader application and/or device are configured to monitor a user's interaction with an article.  Such interaction may include if the article is clicked or otherwise accessed by the user, how long the user reads the article, the amount of activity with the article for the user, the device on which the article is read, and the like.  When gathered, the device 202 may provide such usage information to the event relay 210.” At [070] “The period of interaction 1006 is marked by the reader application or the device by detecting one or more events 1008 that occur within the period of interaction.  Such events may be any indication that the user is still engaged with the article, such as taps to access portions of the article, such as clicking a link in the article, watching a video, enlarging a photo or animation in the article, and the like and scrolling to read more of the article.  In general, any measurable interaction with a displayed article may be considered an event 1008 that indicates the user is engaged with the article.” Manterach, Moon, Dong, and Beaver are analogous references, as all are directed to means of providing relevant content to users based on observed information It would have been obvious to one of ordinary skill in the art at the time of the invention to include user cohort or interest information associated with a user, as taught by Beaver, in the invention of Manterach/Moon, as Beaver teaches that including information about the user in a given request improves the efficiency with which users can access the vast quantity of articles o It would have been obvious to one of ordinary skill in the art at the time of the invention to include user cohort or interest information associated with a user, as taught by Beaver, in the invention of Manterach/Moon, as Beaver teaches that including information about the user in a given request improves the efficiency with which users can access the vast quantity of articles on the internet (see 004). Beaver further teaches “…the personal information data can be used to deliver  targeted content that is of greater interest to the user” (see 0096) and that a user’s interaction with the presented content is particularly useful in updating rankings of given articles for the benefit of the user as well as other users (i.e. in a manner analogous to the server cohort as claimed by Applicant and taught in the references above) (see 0062). on the internet (see 004). Beaver further teaches “…the personal information data can be used to deliver  targeted content that is of greater interest to the user” (see 0096) and that a user’s interaction with the presented content is particularly useful in updating rankings of given articles for the benefit of the user as well as other users (i.e. in a manner analogous to the server cohort as claimed by Applicant and taught in the references above) (see 0062).

In reference to claim 6, 12, 18:
Manterach/Moon/Beaver/Dong teaches all the limitations above. Manterach further teaches: wherein the server CTR metric for a server cohort represents (1) a predicted interest for users that will receive a news article associated with the server cohort, and/or (2) a learned interest from users that have received the news article (at least [073-074, 078-079, fig 7 and related text including 0089] predicted CTR is calculated using a model, and at [0043, 078-080] machine learning of topic based interest of users). 




In reference to claim 7, 13, 19:
Manterach/Moon/Beaver/Dong teaches all the limitations above. Manterach further teaches: wherein establishing the cumulative CTR metric for a news article comprises, for each server cohort of the plurality of server cohorts that intersects with the plurality of user cohorts:
applying the user CTR metric for the user cohort against the server CTR metric for the server cohort to produce an adjusted server CTR metric (at least [064-073, 078-080] actual CTR rates are determined, at [071], a model is simultaneously generated to determine server CTR; once the model is created, training begins on a given time window to use the model to verify against the actual CTR data which is fed into the model);; and
adding the adjusted server CTR metric to the cumulative CTR metric  (at least [064-073, 078-088] during the test period, the “last day” is added back into the original rolling cumulative window; this “updates” the weights of topics in the model and at [073] updates the predicted i.e. adjusted server ctr). 

In reference to claim 8, 14:   
Manterach/Moon/Beaver/Dong teaches all the limitations above. Manterach/Moon teaches all the limitations above. Moon further teaches: identifying the news articles in the second subset of news articles overlap beyond a predefined threshold (at least [0050, 0086] duplicates in a pool of candidate articles are identified as compared to a redundancy threshold, i.e. 0.8 in 0086); and
replacing at least one of the news articles in the second subset of news articles with a news article that does not overlap with the news articles in the second subset of news articles (at least [0050, 0086, 0087] obvious duplicates are filtered out and their “slots” in the candidate pool are replaced in the candidate news articles 510). It would have been obvious to one of ordinary skill in the art at the time of the invention to include de-duping as taught by Moon, because Moon specifically discloses that a duplicate article is naturally not a good candidate for a suggested or related article to be presented to the user, despite perhaps obvious similarities (see 0050). Moon further teaches that redundancy among candidates is analogous to unrelated articles, while novelty among the candidates is naturally a better choice to consider (see 0054, 056). 

In reference to claim 9, 20: 
Manterach/Moon/Beaver/Dong teaches all the limitations above. Manterach teaches: receiving an update from the client computing device, wherein the update indicates (1) a news article, (2) an updated user CTR metric that corresponds to a server cohort associated with the news article (at least [064-073, 078-088] during the test period, the “last day” is added back into the original rolling cumulative window; this “updates” the weights of topics in the model and at [073] updates the predicted i.e. adjusted server ctr).; and
updating the server CTR metric that corresponds to the server cohort in accordance with the updated user CTR metric (at least [064-073, 078-088] during the test period, the “last day” is added back into the original rolling cumulative window; this “updates” the weights of topics in the model and at [073] updates the predicted i.e. adjusted server ctr). However, Manterach does not specifically disclose wherein the article is a part of a second subset. Moon however does disclose: receiving an update from the client computing device wherein the update indicates 1) a news article from the second subset and 2) an updated [numerical ranking] (at least [084-092] the candidate articles are ranked and compared using models, i.e. the ranking is updated as the models learn/run). It would have been obvious to one of ordinary skill in the art at the time of the invention consider the metrics of the subset of recommended articles, as taught by Moon, using the click through data collected and compared in Manterach, because Moon teaches that recommending interesting news articles to users has become extremely important for internet providers looking to maintain users’ interest (see 005). Moon specifically discloses that in an online setting, a user may be presented with hyperlinks to related articles in real time, and therefore it is important to identify articles that logically flow from the user’s demonstrated interest in the original article or topic (see 006) – this would naturally flow the consideration of the actual appropriateness or reaction of the user to whom the article was suggested. 

Response to Arguments
Applicant’s remarks as filed on 8 MAR 2022 have been fully considered. 
Applicant’s amendment to claim 4 has negated the objection above.  
Applicant’s remarks regarding the prior art rejection are found moot in view of the new grounds of rejection noted above.  
As noted in the interview as mailed on 24 FEB 2022, Examiner suggests further amendments to the cohort itself in order to advance prosecution. 
Relevant Prior Art

Examiner makes note of the following prior art believed to be relevant. 
US20170214980 – To Nadler, discloses considering click history to personalize results
US 20160055541 – A recommendation system of relevant articles to a given user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622